DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00231-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
AARON
GOLDEN,   §          APPEAL FROM THE 273RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
RODNEY
GOLDEN,
APPELLEE   §          SHELBY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Rodney Golden has filed a motion to dismiss
this appeal.  In his motion, Golden
states that the parties have reached an agreement to settle and compromise
their differences and that he no longer wishes to prosecute his appeal.  A copy of the motion has been sent to all
counsel of record.  Because Golden has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion
delivered January 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)